On the court’s own motion, appeal transferred to the Appellate Division, Third Department, without costs. A direct appeal does not lie where questions other than the constitutional validity of. a statutory provision are involved (NY Const, art VI, § 5, subd b; CPLR 5601, subd [b], par 2; Matter of Bartsch v State of New York, 33 NY2d 938). In this case there is at least a procedural question as to whether habeas corpus is an available or appropriate remedy.
Motion for a preference dismissed as academic.